Citation Nr: 0801245	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-05 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Whether the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) should be made permanent.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to 
August 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the RO that, in 
pertinent part, granted TDIU on a non-permanent basis.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran appeared for a hearing before the undersigned, 
sitting at the RO, in December 2006.  The hearing was 
recorded.  Unfortunately, however, most of the recording was 
inaudible.  In December 2007, the Board contacted the 
veteran, notified him of the problem with the recording, and 
asked him to indicate whether he wished to have another 
hearing.  He responded later that same month, indicating that 
he wanted to attend another hearing before a Veterans Law 
Judge sitting at the RO.  In light of the veteran's request, 
his claims file must be returned to the agency of original 
jurisdiction.  A remand is required.  38 C.F.R. §§ 19.9, 
20.717 (2007).

For the reasons stated, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing at the RO, to be held before a 
Veterans Law Judge of the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

